Citation Nr: 1711017	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for right shoulder impingement with acromioclavicular degenerative joint disease on an extraschedular basis.

2.  Entitlement to a higher initial rating for a low back strain on an extraschedular basis.

3.  Entitlement to a higher initial rating for bilateral hearing loss on an extraschedular basis.

4.  Entitlement to a higher initial rating for hypertension on an extraschedular basis.

5.  Entitlement to a higher initial rating for scars status post bilateral inguinal repair surgery on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active military duty in the U.S. Marine Corps from December 1983 to November 1996 and in the U.S. Army from March 2000 to September 2000, and from May 2001 to June 2008.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this case was subsequently transferred to the RO in Waco, Texas, and that office forwarded the appeal to the Board.

In November 2013, the Board denied entitlement to an initial evaluation in excess of 10 percent for tinnitus, to include on an extraschedular basis.  The Board also remanded the issues of entitlement to higher initial ratings for the right shoulder disorder, low back strain, bilateral hearing loss, hypertension, and post-operative hernia scars.

In February 2016, the Board partially granted higher initial ratings for the low back strain and hernia scars but otherwise denied higher initial ratings on a schedular basis.  The Board remanded the appeal for the RO to consider whether referral for extraschedular consideration was warranted, to include consideration of the collective impact of the service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The symptoms of the Veteran's right shoulder impingement with acromioclavicular degenerative joint disease, including any combined effects resulting from other service-connected disabilities, are contemplated by the schedular rating criteria.

2.  The symptoms of the Veteran's low back strain, including any combined effects resulting from other service-connected disabilities, are contemplated by the schedular rating criteria.

3.  The symptoms of the Veteran's bilateral hearing loss, including any combined effects resulting from other service-connected disabilities, are contemplated by the schedular rating criteria.

4.  The symptoms of the Veteran's hypertension, including any combined effects resulting from other service-connected disabilities, are contemplated by the schedular rating criteria.

5.  The symptoms of the Veteran's scars status post bilateral inguinal repair surgery, including any combined effects resulting from other service-connected disabilities, are contemplated by the schedular rating criteria. 


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for right shoulder impingement with acromioclavicular degenerative joint disease on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2016).

2.  The criteria for a higher initial rating for a low back strain on an extraschedular basis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for a higher initial rating for bilateral hearing loss on an extraschedular basis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2016).

4.  The criteria for a higher initial rating for hypertension on an extraschedular basis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2016).

5.  The criteria for a higher initial rating for scars status post bilateral inguinal repair surgery on an extraschedular basis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  As described in the February 2016 Board decision, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In addition, pursuant to the February 2016 remand, in a June 2016 supplemental statement of the case, the AOJ considered whether referral to the Director of Compensation Service for extraschedular consideration was warranted, to include on the basis of the collective impact of the Veteran's service-connected disabilities.  In a December 2016 appellate brief, the representative argued that "Although the issue [of extraschedular consideration] has previously been raised, the [RO] has not considered the provisions of 38 C.F.R. § 3.321(b)(1) for the purpose of the appellant's service-connected back condition."  The Board disagrees.  In the reasons and bases section of the June 2016 supplemental statement of the case, the AOJ explicitly cited to that regulatory provision and, although the AOJ did not explicitly list each of the Veteran's nine service-connected disabilities, there is no evidence suggesting that it was not aware of all of the Veteran's service-connected disabilities, much less that it overlooked only the low back strain.  Indeed, in June 2016, one day before issuing the supplemental statement of the case, the AOJ issued a rating decision which implemented, among other things, the Board's award of a higher rating for the low back strain.  Accordingly, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Extraschedular Ratings

According to Johnson, 762 F.3d 1362, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

As noted above, in February 2016, the Board remanded the appeal for the RO to consider in the first instance whether the combined effect of any of the Veteran's service-connected disabilities warranted referral to the Director of Compensation Service for consideration of an extraschedular rating.  Notably, the Board did not indicate that the issue had been raised by the Veteran or reasonably raised by the record, other than to note that the Veteran had more than one service-connected disability.  Since that time, however, in a December 2016 appellate brief, the representative stated that:

The appellant contends he warrants a referral to the Director of Compensation Service for extraschedular consideration...The appellant contends he has provided evidence showing his difficulty with employment and everyday physical activities associated with service-connected disabilities.  The record reveals the type of employment the appellant tends to obtain is physical in nature.  Given the associated symptomatology and its impact on his employment picture we advocate for a full grant of benefits sought on appeal.

Here, it appears the representative has explicitly raised this issue, notwithstanding the relatively vague and non-specific nature of these allegations.  See Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) (finding the issue of entitlement to referral for extraschedular consideration based on the collective impact of service-connected disabilities had been raised by the record where there was a statement from the Veteran indicating that due to service-connected feet and knees, he had been unable to remain physically active or stand for longer than 15 to 20 minutes and that due to service-connected hemorrhoids prolonged sitting was uncomfortable).

Accordingly, below, the Board will consider the effects resulting from each service-connected disability individually, as well as any combined effects resulting from other service-connected disabilities that may impact the disabilities presently on appeal.  See Yancy, 27 Vet. App. at 496 ("Although the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.").  In this case, in addition to the issues on appeal, the Veteran is service connected for posttraumatic stress disorder (PTSD), a right ankle strain, a left ankle strain, and tinnitus.

In general, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Here, after reviewing the evidence of record, the Board finds that the severity of the Veteran's right shoulder and low back disabilities, hearing loss, hypertension and hernia scars, to include any combined effects resulting from his service-connected disabilities, is adequately contemplated by the rating schedule, and referral for extraschedular consideration is not warranted.

Regarding the right shoulder, the Veteran has reported pain, the use of medications, heat, and a TENS unit to treat the pain, and impairment in lifting overhead; some examinations revealed limited range of motion of the right shoulder.  Pain, weakness, and decreased range of motion are precisely the type of symptoms which are encompassed by the rating criteria already assigned under Diagnostic Codes 5003, 5010 and 5201.  See 38 C.F.R. § 4.71a.  Similarly, as to the low back strain, the Veteran has reported tenderness, pain, weakness, taking medication to help relieve his pain, difficulty lifting heavy objects, stiffness, and the use of a back brace and cane.  Examinations revealed some limited range of motion, mild muscle guarding, and muscle spasm.  Again, pain, weakness, and decreased range of motion are precisely the type of symptoms which are encompassed by the rating criteria already assigned under Diagnostic Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

Moreover, the expected physical impact of the symptoms of the right shoulder and low back disabilities would include decreased mobility, including impairment of the Veteran's ability to engage in certain physical activities such as overhead lifting, lifting heavy objects or walking without assistive devices.  Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2016); Mitchell, 25 Vet. App. at 37.  The schedular criteria for musculoskeletal disabilities therefore contemplate a wide variety of manifestations of functional loss, and this functional loss does not constitute symptomatology outside of the schedular criteria.

As to the Veteran's hearing loss, while the Veteran has reported difficulty hearing and that sounds seemed muffled, a reduced ability to hear is exactly the type of symptom which is encompassed by the rating criteria already assigned under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Indeed, as explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."  Id.  Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating criteria reasonably describe the Veteran's symptomatology.  

As to hypertension, the Veteran has reported taking medication to control his hypertension and occasionally experiencing a headache, which he has attributed to hypertension medication.  Increased diastolic or systolic blood pressure readings and taking continuous medication to control high blood pressure are clearly contemplated under the 10 percent rating criteria for Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  To the extent any side-effects of antihypertensive medication are not so contemplated, there is no indication that the Veteran's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.

Finally, as to hernia scars, the Veteran has reported scars that at times were tender to palpitation and were sometimes irritated by his belt.  The current 20 percent rating under Diagnostic Code 7804 contemplates unstable or painful scars.  See 38 C.F.R. § 4.118.  As such, the Board finds that the schedular rating criteria reasonably describe the Veteran's symptomatology.

As noted above, in the December 2016 appellate brief, the representative appears to contend that the combined effect of the Veteran's service-connected disabilities has resulted in "difficulty with employment and everyday physical activities."  As described above, however, the evidence does not show that any symptoms associated with each of the above disabilities presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The fact that these service-connected disabilities have affected his occupational functioning is contemplated in the schedular criteria.  VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  The Veteran's evaluations for his PTSD (30 percent), hernia scars (20 percent), right shoulder (10 percent prior to February 10, 2010, and 20 percent thereafter), low back (10 percent prior to December 20, 2013, and 20 percent thereafter), right ankle (10 percent), left ankle (10 percent), tinnitus (10 percent), hypertension (10 percent), and hearing loss (noncompensable), totalling 60 percent from July 1, 2008, 70 percent from January 8, 2010, and 80 percent from February 10, 2010, are reflective of the impact that such disabilities are expected to have on his occupational functioning.  There is no evidence that any combined effect of these disabilities has resulted in occupational impairment greater than that which is already compensated by the schedular rating.

In sum, as the Veteran's symptoms are the type of symptoms contemplated by the rating schedule, including any combined effects resulting from his other service-connected disabilities, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate. 
Thus, referral to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a higher initial rating for right shoulder impingement with acromioclavicular degenerative joint disease on an extraschedular basis is denied.

Entitlement to a higher initial rating for a low back strain on an extraschedular basis is denied.

Entitlement to a higher initial rating for bilateral hearing loss on an extraschedular basis is denied.

Entitlement to a higher initial rating for hypertension on an extraschedular basis is denied.

Entitlement to a higher initial rating for scars status post bilateral inguinal repair surgery on an extraschedular basis is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


